Title: To George Washington from Colonel Ann Hawkes Hay, 19 July 1776
From: Hay, Ann Hawkes
To: Washington, George



Sir
Haverstraw [N.Y.] July 19th 1776

I have the Honor to acknowledge the Receipt of yours directed to the County Committee of this County—The Enimy now lie in Haverstraw Bay and are using every effort to land and distroy the Property of the Inhabitants, the great extent of Shore I have to guard obliges me to keep the greatest part of my Regiment on Duty in order to prevent their Depradations—I have recd a Reinforcemt from General Clinton at Fort Montgomery of about Eighty Men, and hope when he receives your Excellency’s Letter he will send me further Relief as the Enimy seem to direct their Opperations against the West Shore. We are in Want of Powder and Ball a supply will be absolutely Necessary—If I had two or three small Cannon I should have been able to distroy one of the Cutters that grounded near Stony Point and lay there Six Hours.
The Inclosed Examination of a Desirter from Capt. Wallace will give your Excellency all the Information I am able to communicate at Present—I am with esteem—Your most Obt servt

A. Hawkes Hay


P.S. The Bearer can bring up in his saddle Baggs Twenty weight of Powder.

